DETAILED ACTION
This Office action is in response to the Amendment filed on 09 July 2021.  Claims 1-9 and 11-21 are pending in the application. Claim 10 has been cancelled.  

	This application is a continuation of application Serial No. 15/559,045, filed on 18 May 2017, now US Patent 10,658,486.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 10, 12, 14-16, 19, and 20 of U.S. Patent No. 10,658,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hung et al., US 2017/0125548, newly cited.
With respect to claim 1, Hung et al. disclose a method, shown in Figs. 1-8, comprising: 
receiving a substrate 100 with a dielectric 110 thereon and comprising a first opening (see Fig. 2 and paragraphs [0026]-[0027] and [0036]-[0039]); 
forming a first portion of a gate stack comprising a metal stack (layers 212, 214, and 216) in the first opening to cover sidewall and bottom surfaces of the opening, 
forming spacers 218 in the second opening so that the first portion of the gate stack (layers 212, 214, and 216) is interposed between the spacers 218 and the sidewall surfaces of the first opening, wherein the spacers 218 form a third opening in the second opening (see Fig. 7 and paragraphs [0033] and [0048]); and 
depositing a second portion of the gate stack (layer 220) on the first portion (layers 212, 214, and 216) and the spacers 218 to fill the third opening, wherein the second portion (layer 220) is in contact with the first portion (layers 212, 214, and 216) (see Fig. 7 and paragraphs [0034] and [0049]-[0051]) see Figs. 1-7 and paragraphs [0036]-[0053]).
With respect to claim 7, in the method of Hung et al., depositing the second portion (layer 220) comprises interposing the spacers 218 between the first portion (layers 212, 214, and 216) and the second portion (layer 220), as shown in Figs. 1 and 8.
Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., US 2017/0125548, newly cited, as applied to claim 1 above, and further in view of Liu et al., US 2018/0350932, of record.
Hung et al. is applied as above.  Althought Hung et al. disclose depositing conformally a high-k dielectric 210; and depositing conformally the metal stack (layers 212, 214, and 216) on the high-k dielectric 210 (as shown in Fig. 6), wherein the metal stack comprises capping layers (layers 214 and 216) and work function layers (layer 212), see paragraphs [0029]-[0030] and [0041]-[0042], Hung et al. lack anticipation of  forming an interfacial layer on the bottom surface of the first opening.  However, Liu et al. disclose a gate dielectric 140 may include silicon dioxide and a high-k dielectric material on the bottom surface of a first opening. In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material and can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122. In light of the disclosure of Liu et al., it would have been obvious to the skilled artisan that an interfacial layer comprising silicon dioxide can be deposited on the bottom surface of the first opening before depositing the high-k dielectric 210 in the known method of Hung et al.



s 8, 9, and 11-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al., US 2018/0350932, of record.
With respect to claim 8, Liu et al. disclose a structure, shown in Fig. 1D, comprises:
a substrate 110;
a dielectric layer 120 on the substrate 110 and comprising an opening 122 (see Fig. 1A);
an interfacial layer 140 in the opening and covering a bottom surface of the opening (see Fig. 1B);
a high-k dielectric 140 conformally deposited on the interfacial layer and sidewall surfaces of the opening, wherein the high-k dielectric is in contact with the sidewall surfaces of the opening (In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material and can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122. Therefore, the high-k dielectric would be in contact with the silicon dioxide-coated sidewall surfaces of the opening.);
a gate stack disposed in the opening and comprising a first portion 150/162 on the high-k dielectric and a second portion 164 on a top surface of the first portion (see Fig. 2C), wherein the first portion 150/162 covers bottom and sidewall surfaces of the opening (see paragraph [0022]: (“In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.”)), and comprises a metal stack (that is, 
a first spacer 280 interposed between sidewall surfaces of the metal stack 150/162 and sidewall surfaces of the second portion 164, wherein the first spacer is in contact with a top surface of the metal stack (that is, the first spacer 280 is in contact with the top surface of layer 162 of the metal stack, as shown in Fig. 2Bsee Figs. 2C and 2D and paragraphs [0017]-[0025] and [0029]-[0034].  
With respect to claim 9, Liu et al. disclose wherein the second portion 160 is in physical contact with the top surface of the first portion 150/162 (The top surface of the first portion 150/162 comprises 162, and as shown in Fig. 2C; the second portion 164 is in physical contact with the top surface of the first portion 150/162, which comprises 162.).   
With respect to claim 11, Liu et al. disclose that the second portion 164 comprises a metal and the first spacer 280 comprises a dielectric material, see paragraphs [0025] and [0029].  
With respect to claim 12, Liu et al. disclose the high-k dielectric is interposed between the first portion 150/162 of the gate stack and the dielectric layer 120 along the sidewall surfaces of the opening, see paragraph [0022]. In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 comprising a high-k dielectric material can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.
With respect to claim 13, Liu et al. disclose the high-k dielectric and the first spacer 280 are laterally separated by the first portion 150/162 of the gate stack, see 


    PNG
    media_image1.png
    451
    677
    media_image1.png
    Greyscale

With respect to claim 14, Liu et al. disclose a structure, shown in Fig. 1D, comprising:
a substrate 110;
a dielectric layer 120 on the substrate 110;
an interfacial layer 140, on the substrate 110 (as shown in Fig. 1B), surrounded by the dielectric layer 120, see Fig. 1B;
a high-k dielectric 140 conformally deposited on the interfacial layer and sidewall surfaces of the dielectric layer 120 wherein the high-k dielectric is in contact with the sidewall surfaces of the dielectric layer 120 (In paragraph [0022], Liu et al. disclose that 
a gate stack on the high-k dielectric, surrounded by the dielectric layer 120, wherein the gate stack comprises:
a first portion 150/162 conformally covering a top surface and sidewall surfaces of the high-k dielectric 140, wherein the first portion comprises work function layers (see paragraphs [0022] and [0023] (“In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.” and “In some embodiments, one or more work-function layers 150 may be present to increase the interface quality between the gate dielectric 140 and subsequently deposited gate material and/or to improve the electrical properties between the gate dielectric 140 and the subsequently deposited gate material, for example.”));
a spacer structure 280 (shown in Figs. 2C and 2D) abutting sidewall surfaces of the work function layers 150/162 and in contact with a top surface of the work function layer; and
a second portion 164 abutting the spacer structure 280 and in contact with the work function layers 150/162; 

With respect to claim 15, Liu et al. disclose that the first portion 150/162 comprises one or more capping layers 150/162 conformally disposed on the high-k dielectric, and the work function layers 150/162 are conformally disposed on the one or more capping layers, see paragraphs [0022] and [0023].  Liu et al. disclose that the work function layer 150 can be conformally deposited (see paragraph [0022] (“In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.”)) and can comprise one or more layers (see paragraph [0023] (“In embodiments where the one or more work-function layers 150 are present, the material of the one or more layers may include any suitable material, such as a non-metal, metal, or metal alloy material, depending on the end use or target application”).
With respect to claim 16, Liu et al. disclose the spacer structure 280 is interposed between sidewall surfaces of the first portion 150/162 and sidewall surfaces of the second portion 164, see Fig. 2C and paragraph [0022].  
With respect to claim 17, Liu et al. disclose wherein the second portion 164 is on a top surface of the first portion 150/162, as shown in Fig. 2C.  
	With respect to claim 18, Liu et al. disclose wherein the spacer structure 280 comprises a dielectric material (see paragraph [0029]) that separates the first portion 150/162 from the second portion 164 in a lateral direction, see Fig. 2C and paragraphs [0022] and [0025].  
xCy).
With respect to claim 20, Liu et al. disclose the spacer structure 280 comprises a silicon-based nitride, see paragraph [0029]. Liu et al. disclose that the dielectric material 280 may be any suitable dielectric, such as silicon dioxide (having a dielectric constant, k, of 3.9), a low-k dielectric (materials having a dielectric constant lower than that of silicon dioxide; k<3.9), or a high-k dielectric (materials having a dielectric constant higher than that of silicon dioxide; k>3.9). Silicon nitride is a dielectric material which has a dielectric constant higher than that of silicon dioxide.
With respect to claim 21, as shown in Fig. 2C of Liu et al., the metal stack is conformally deposited on the bottom and sidewalls of the opening, see paragraph [0022]: “In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.”
.

Response to Arguments
Applicant's arguments filed 09 July 2021 have been fully considered but they are not persuasive. Independent claims 8 has been amended to require the high-k dielectric to be in contact with the sidewall surfaces of the opening. In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material and can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122. Liu et al. .
Similarly, claim 14 has been amended to require the high-k dielectric to be in contact with the sidewall surfaces of the dielectric layer. In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material. Liu et al. further disclose that the gate dielectric layer 140 can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122. Liu et al. clearly teach that both a silicon dioxide and a high-k dielectric layer can be conformally deposited on the sidewall surfaces of the dielectric layer 120. Therefore, the high-k dielectric would be in contact with the silicon dioxide-coated sidewall surfaces of the dielectric layer 120. Therefore, amending independent claim 14 to require the high-k dielectric to be in contact with the sidewall surfaces of the dielectric layer does not patentably distinguish the claimed structure from the known structure of Liu et al.
Applicant’s request that the double patenting rejection be held in abeyance until claims 1-3, 7, 8, and 10-20 are allowed is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822